EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolas Seckel on 6 January 2022.

The application has been amended as follows: 

Claim 1 has been amended as:

(Amended) 1. An electronic device for selecting articles, comprising a server adapted for connection, by means of a unified network, with user client devices, the server comprising a processor and a memory comprising interconnected elements including databases stored in the memory and modules stored in the memory and configured to be executed by the processor, the interconnected elements including: 
a module for receiving an input of a plurality of images of articles; 
connected thereto, a module for producing a-three-dimensional models of the plurality of articles from the plurality of images; 
a database of articles including stored three-dimensional models of articles, the module for producing the three-dimensional models of the plurality of articles being plurality of articles in the database of articles; 
a module for receiving, from a user, an input of a plurality of images of a bulk body, with which the articles to be selected are to be compared; 
connected thereto, a module for producing a three-dimensional model of the bulk body only from the input of the plurality of images of [[a]] the bulk body; 
a database of bulk bodies including stored three-dimensional models of bulk bodies, the module for producing [[a]] the three-dimensional model of the bulk body being connected to the databaseApplication No. 15/761,190Attorney Docket No. P180259US00 of bulk bodies, wherein the stored three-dimensional models of bulk bodies include stored three- dimensional models of (i) at least one of buildings, objects, or parts thereof, and (ii) at least one of human bodies or parts thereof;
wherein each of the stored three-dimensional models of bulk bodies includes respective parameters of the respective bulk body; 
a module for identifying the bulk body according to the produced three-dimensional model of the bulk body produced only from the input of the plurality of images of the bulk body, the module for identifying the bulk body being connected to the module for producing the three- dimensional model of the bulk body and to the database of bulk bodies including the stored three- dimensional models of bulk bodies; 
wherein the module for identifying the bulk body is configured to determine a type and parameters of the bulk body by identifying a correspondence of the produced three-dimensional model of the bulk body produced only from the input of the plurality of 
connected to the databases, a module for comparing, on a same scale, the three- dimensional model of the bulk body and the three-dimensional models of the articles, 
wherein the module for comparing is configured to compare the three-dimensional models of the articles to the three-dimensional model of the bulk body including parameters identified by the module for identifying the bulk body;
 a module for selecting, from the database of articles, articles that match the images of the bulk body inputted into the electronic device both in terms of the correspondence of the three-dimensional models of the articles to the identified three-dimensional model of the bulk body including parameters and in terms of suitability of the articles for use with the bulk body, based on the comparison by the module for comparing, and 
a module for sending the results of the comparison to the user, the module for sending results of the comparison to the user being connected to the module for selecting the articles which match the bulk body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filed remarks were persuasive and none of the cited prior art(s), used in the rejections and cited or listed throughout prosecution, individually or in combination, teach the amended claimed invention as a whole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
This Examiner’s Amendment/Notice of Allowance is in response to the 17 December 2021 and the Interview on 2 November 2021.
Claims 1 was amended on 12/17/21.
Claims 4-5 and 7 were cancelled on 12/17/21.
Claim 9 was added on 12/17/21.
Claims 1-3, 6, and 8-9 are pending. Claim 1 is independent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a module for receiving an input of a plurality of images of articles”, 
“a module for producing  three-dimensional models of the plurality of articles…”, 

 “a module for producing a three-dimensional model of the bulk body…”,
“a module for identifying the bulk body…”
“a module for comparing…the three dimensional model of the bulk body…”
“a module for selecting from the database of articles”
 “a module for sending the results of the comparison to the user client devices”, 
“a module for identifying the bulk body according to the three-dimensional model of the bulk body”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177